ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari, it is this 18th day of January, 1991
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed and the case is remanded to the Court of Special Appeals for reconsideration in light of Williams v. State, 321 Md. 266, 582 A.2d 803 (1990). Costs in this Court and in the Court of Special Appeals to be paid by the Mayor and City Council of Baltimore.